Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 7/17/2020 were accepted.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 20180074581 A1; filed 3/23/2016) in view of Jarc (US 20170180720 A1; filed 3/18/2015).

With regards to claim 1, Melman discloses a system for measuring an eye gaze to drive a robotic application, comprising (Melman, paragraph 10: “In one example, the system of the present invention is intended to assist a user in a surgical procedure.”); a monitor configured to display an image of surgical field to a user (Melman, paragraph 10: “In one example, the system of the present invention is intended to assist a user in a surgical procedure. In some arrangements of surgical environments, the space in the immediate vicinity of the user might be loaded with equipment to a degree that it is desired to move the monitor further away.”); at least two eye trackers configured to measure an eye movement of a user; at least one processor with memory storing instructions executable by the processor to receive eye gaze input from each of the two eye trackers (Melman, paragraph 11: “The system includes a camera and associated computer configured to track the movements of the user's eye”; paragraph 22: “The invention also provides system and methods for incorporating multiple eye trackers.”), calibrating and optimizing the eye gaze input from the eye trackers (Melman, paragraph 16: “The invention further provides methods for calibration using targets (fiducials) that can be displayed by a monitor or located in various locations in the room.”).
However, Melman does not disclose and for sending movement commands to a robotic manipulator arm holding an endoscopic camera or surgical instruments based on the eye gaze input.
Jarc teaches sending movement commands to a robotic manipulator arm holding an endoscopic camera or surgical instruments based on the eye gaze input (Jarc, paragraph 22: “the eye tracking systems may be used to control the teleoperational system by directly operating the system instruments and/or by influencing system characteristics to effect system-wide changes. In particular, some embodiments of the present disclosure are related to system and instrument control by accurately tracking the operator's eye gaze on a surgical console while the operator uses a teleoperational medical system during a minimally invasive procedure.”).


With regards to claim 2, which depends on claim 1, Melman discloses wherein at least one of the eye trackers is moveable relative to the monitor in a vertical or horizontal direction to capture a user/operator eye gaze point (Melman, paragraph 9: “The system of the present invention also enables non-fixed spatial relations between the eye tracker and the display (or the object) so that they can move one relative to the other and still maintain the gaze point tracking on the display screen.”).

With regards to claim 3, which depends on claim 1, Melman discloses wherein at least one of the eye trackers includes a polarizing filter (Melman, paragraph 143: “Since light reflection intensity is polarization dependent, each or at least one light source can be polarized, further simplifying alleviation of the eye tracker blinding.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melman in view of Jarc, and further in view of Ji et al (US 20040174496 A1; filed 2/26/2004).


a first one of the eye trackers… the second one of the eye trackers (Melman, paragraph 22: “The invention also provides system and methods for incorporating multiple eye trackers.”).
However, Melman does not disclose wherein the memory includes instructions executable by the processor to remove the illumination interference from a first one of the eye trackers from eye gaze input received from the second one of the eye trackers during the eye gaze capture process.
Ji teaches wherein the memory includes instructions executable by the processor to remove the illumination interference from a first one of the eye trackers from eye gaze input received from the second one of the eye trackers during the eye gaze capture process (Ji, paragraph 37: “The gaze tracking starts with the tracking of pupils through use of infrared LEDs… to minimize interference from light sources other than the IR illuminator, the optical band-pass filter is used, which has a wavelength pass band only 10 nm wide”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Melman and Ji such that interference from the IR light sources are removed to reduce interference. This would have “further improve[d] the quality of the image and to minimize interference” (Ji, paragraph 37).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perreault (US20180330652A1): Teaches extending an eyebox using gaze tracking.
Bay (US20210378757A1): Teaches using a HUD for performing surgeries.
Nystrom et al (Nyström M, Niehorster DC, Cornelissen T, Garde H. Real-time sharing of gaze data between multiple eye trackers-evaluation, tools, and advice. Behav Res Methods. 2017 Aug;49(4):1310-1322. doi: 10.3758/s13428-016-0806-1. PMID: 27743316; PMCID: PMC5541105.): Teaches using multiple gaze trackers and sharing the data in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.C.A/              Examiner, Art Unit 2178                                                                                                                                                                                          
/STEPHEN S HONG/              Supervisory Patent Examiner, Art Unit 2178